July 1, 1927. The opinion of the Court was delivered by
This is an appeal arising out of the conviction and sentence of the defendant on an indictment charging violation of the prohibition law (Cr. Code 1922, §§ 820-888, as amended). It is a case where a conviction rests largely upon circumstantial evidence.
No motion was made by the defendant for a directed verdict on the ground that evidence did not establish defendant guilty beyond a reasonable doubt. After conviction, a motion was made for a new trial, which was refused.
Exceptions 1 and 2 complain of error in his Honor Judge Sease's charge to the jury, and exception 3 complains of error in not granting a new trial on the ground of insufficiency of evidence to warrant a verdict of guilty. *Page 70 
The third exception must be overruled, as no motion was made by the defendant for a directed verdict, and the point now raised comes too late. State v. Jackson, 122 S.C. 497;115 S.E., 750; State v. Carson, 131 S.C. 47;126 S.E., 757.
We see no error in his Honor's charge to the jury. If the defendant wanted a fuller and more enlarged charge by his Honor, his counsel should have submitted requests.
All exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES COTHRAN, BLEASE and STABLER and MR. ACTING ASSOCIATE JUSTICE RAMAGE concur.